The opinion of the court was delivered by
Blanchard, J.
On a charge of embezzlement the defendant was tried, convicted and sentenced to hard labor for eight months in the State Penitentiary.
From the sentence and judgment he appeals.
The transcript of the case contains no bill of exceptions, no motion in arrest of judgment and no assignment of errors. Neither does any defect in the proceedings leading up to his conviction appear patent upon the face of the record.
There is, hence, nothing in contestation for the court to act upon.
State vs. Potter and Muller, 33 La. 795; State vs. Williams, 37 La. Ann. 311; State vs. Wire, 38 La. Ann. 684; State vs. Darrow, 39 La. Ann. 677.
Judgment affirmed.